                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

DAVID P.,                                                      )
                                                               )
Plaintiff,                                                     )
                                                               )
v.                                                             )         Civil Action No. 7:18-cv-64
                                                               )
NANCY A. BERRYHILL,                                            )
Acting Commissioner of Social Security,                        )
                                                               )
Defendant.                                                     )


                                                    ORDER1

         For the reasons set forth in the accompanying Memorandum Opinion entered on this date,

it is hereby ORDERED that David P.’s Motion for Summary Judgment is DENIED, the

Commissioner’s Motion for Summary Judgment is GRANTED, and this case is DISMISSED

from the Court’s docket.

                                                               Entered: May 29, 2019



                                                               Robert S. Ballou
                                                               Robert S. Ballou
                                                               United States Magistrate Judge




         1
          On May 24, 2019, the Court’s opinion was mistakenly docketed as a Report and Recommendation.
Because the parties had already consented to jurisdiction by a U.S. Magistrate Judge (Dkt. No. 17), the opinion is
now appropriately docketed as a Memorandum Opinion.
